Citation Nr: 0413067	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  03-20 453	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for diabetes mellitus.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo



INTRODUCTION

The veteran served on active duty from February 1974 to March 
1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for diabetes mellitus based on exposure to herbicides.  
A notice of disagreement was received in October 2002.  A 
February 2003 rating decision denied service connection for 
diabetes mellitus on a direct incurrence basis.  A notice of 
disagreement was received in March 3003.  A statement of the 
case was issued in June 2003.  A substantive appeal 
was received in July 2003.


REMAND

Initially, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the RO sent the veteran a letter notifying him 
of the VCAA in October 2002.  However, the RO requested that 
the veteran submit new and material evidence pertaining to 
his claim of service connection for diabetes mellitus.  The 
Board notes that this is an original claim of service 
connection for diabetes mellitus.  Therefore, the veteran 
should be sent another letter informing him of the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence pertaining to original claims.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures set forth in 38 C.F.R. § 3.159 
(2003).  

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
On his report of medical examination for retirement on 
December 13, 1993, it was noted that a fasting blood sugar 
and a repeat fasting blood sugar was 104.  On a December 16, 
1993, optometry clinical record "no" was checked in regards 
to whether the veteran had or ever had diabetes.  However, 
the notation "high blood sugar" was entered next to that 
response.  The veteran was diagnosed with new diabetes 
mellitus in April 1997.  A VA medical opinion regarding 
whether the veteran's diabetes mellitus was incurred in 
service or within one year of separation from service is 
needed.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for the condition at 
issue since service, the records of which 
are not already on file.  With his 
authorization, obtain records from each 
health care provider he identifies.

2.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
are fully complied with and satisfied.

3.  Upon completion of the above 
development, obtain a VA medical opinion 
regarding whether it is as likely as not 
that the veteran's diabetes mellitus was 
incurred in service or within one year of 
separation from service.  The claims 
folder, including a copy of this remand, 
should be made available to the examiner 
prior to the examination to review the 
veteran's pertinent medical history.  
This includes the reports of the fasting 
blood sugar levels recorded in service.  
Discuss the rationale for the opinion.

4.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.    

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




